Citation Nr: 0628556	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1975 to April 1985, 
for which he received an honorable discharge.  The Board 
notes the veteran also had active service from April 1985 to 
March 1996; however, he was discharged under dishonorable 
conditions.  Therefore, only the veteran's service from June 
1975 to April 1985 will be considered in determining whether 
he is eligible for VA compensation benefits.  See 38 C.F.R. 
§ 3.12.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran is seeking service connection for PTSD resulting 
from stressors which he contends occurred while he served in 
Beirut, Lebanon.  His personnel records indicate that he 
received numerous awards and decorations for his military 
service, including the Combat Action Ribbon.




In reference to the veteran's medical diagnosis of PTSD, the 
Board notes that 38 C.F.R. § 4.125(a) refers to DSM-IV, the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994), as the source of 
criteria for the diagnosis of claimed psychiatric disorders.  
DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  

Review of the record reveals the veteran was incarcerated in 
military prison at Fort Leavenworth, Kansas, from September 
1988 to April 2001.  While incarcerated, in September 1989, 
the veteran was diagnosed with PTSD following mental health 
evaluation by H.C.M., M.D.  The examiner noted the veteran 
reported that, in February 1983, during his first tour of 
duty in Beirut, the American Embassy was blown up and he was 
the leader of a section that assisted in removing limbs, 
heads, and charred bodies.  He also stated that, during his 
second tour of duty in February 1984, his unit guarded a 
hotel where the British Embassy was located, and they were 
constantly harassed by Lebanese citizens.  After his second 
tour of duty, the veteran was assigned as assistance 
operations chief in charge of combat training at Camp 
Lejeune, North Carolina, where he instructed in the use of 
all combat weapons and spent most of his time on the weapons 
range.  After evaluating the veteran, the examiner diagnosed 
the veteran with PTSD as due to combat stress in Lebanon.  
The examiner stated that elements of PTSD developed during 
the veteran's first tour of duty and resolved after a few 
months, but his second tour of duty was more stressful in 
some respects.  The examiner also stated that the veteran's 
subsequent service on the firing range kept the Beirut 
experiences alive and eventually began to create auditory and 
visual hallucinations.  Dr. HCM evaluated the veteran again 
in September 1994 and continued his diagnosis, but noted that 
the veteran's PTSD had improved.  


In April 2001, the veteran was transferred to the Victorville 
Federal Correctional Complex in Adelanto, California.  An 
April 2001 intake screening summary reflects the veteran was 
alert and oriented, and denied any past or present suicidal 
or homicidal ideations.  The veteran also denied past or 
present experiences of auditory or visual hallucinations, and 
denied any history of mental health problems or treatment.  
He also denied ever being a sexual predator or victim of 
sexual abuse or assault, but the examiner noted that the 
veteran's current offense contradicted his statement.  The 
examiner also noted the veteran was evaluated for mental 
disabilities but no disabilities were found.  The examiner 
concluded there were no noteworthy mental status items found 
during the screening interview.  

Although the most recent medical evidence of record reflects 
the veteran does not have a mental health problem, the Board 
notes it appears that the April 2001 screening interview was 
not a comprehensive psychiatric evaluation and was primarily 
based on the veteran's report.  Review of the record also 
shows the veteran has not been afforded a Compensation and 
Pension (C&P) examination in conjunction with his claim for 
service connection for PTSD.  Because there is a question as 
to whether the veteran currently has a mental health 
disability, the Board finds that a VA examination is 
necessary to determine whether the veteran currently has PTSD 
that is due to his military service.  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of the type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  The Board is confident that the RO 
will effectuate the new requirements of the Court in this 
matter.




In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Request that the veteran identify all 
VA and non-VA medical care providers 
from whom he has received mental health 
treatment since he was released from 
prison in January 2004.  If any 
treatment sources are named in this 
regard, the veteran should be advised 
to submit records of such treatment or 
provide all details needed to obtain 
this evidence and complete any 
necessary release forms.  

2.	Schedule the veteran for an examination 
by a VA psychiatrist knowledgeable in 
evaluating PTSD, to determine the 
nature and extent of any psychiatric 
disorder(s) found to be present.  Any 
and all studies deemed necessary by the 
examiner should be completed.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should reflect that 
such review is accomplished.  A 
rationale should be provided for any 
opinion offered.  

a.	The RO should advise the examiner 
of the veteran's receipt of the 
Combat Action Ribbon, and that 
such an award provides credible 
supporting evidence of the 
existence of combat-related 
stressors.  The examiner should 
further be instructed that only 
those combat-related events may be 
considered for the purpose of 
determining whether in-service 
stressors were sufficient to have 
caused the current psychiatric 
symptoms, and determining whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by both the in-service 
stressors and the current 
symptomatology.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association manual, 
DSM-IV.

b.	The Board is aware that the mere 
presence of in-service stressors 
does not necessarily support a 
post-service diagnosis of PTSD.  
Therefore, the examiner should be 
asked to discuss the degree to 
which currently noted 
symptomatology correlates with the 
veteran's claimed stressor(s), and 
whether such symptoms are adequate 
to support a diagnosis of PTSD, as 
opposed to a different psychiatric 
disorder.

c.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the 
diagnosis, and the current 
manifestations which distinguish 
that diagnosis from other 
psychiatric disorders.  
      
d.	If the veteran is found to have a 
psychiatric disorder other than 
PTSD, e.g., a bipolar disorder, the 
examiner is requested to provide an 
opinion as to whether it is more 
likely than not (i.e., to a degree 
of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or less than likely (i.e., a 
probability of less than 50 percent) 
that any currently diagnosed 
psychiatric disorder is causally 
related the veteran's active 
military service, including his 
service in Lebanon.

e.	Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2005).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


